OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN
GROVER     SELLERS
Al-r‘aRNE” GCNLr(AL



                                                          __        _- ---    .‘.




mar      sirI                         o&lbA     tSo. O-6782




                                                               g notary           toa8



                                                               lm   Cartiiloato
                                                               or   rkimi8hLng
lion. 3. c. ;;earra,             psGr 2


       lapr'Iaoizbentin the Couty Tall for not nor+ than
       two(2)         or a b y b o thluo hfl~a
               y f a er                        ecd bPpriatxueent.
               *;eo 2.
                    .              Ii w        orfiorr  of any            09uty        or    0r
       My    SualoipalltT                auu    knold454   un             or knowiAgQ
        an-&it  to ba wed                  for ;Irirata profit            to Uaao~t           thr
       f ebor or nnlor                   3r any praoa wham                Labor       or    lorvic8
       Ia paid iOr br ruoh OOlUltJ, Lu ah411 b. pu1ah.A                                           b
       flu0 0r 50t am   ta5 050 zacwad     3ollarr (;l,ooo                                            I
       or br     iPDriSOlS.At
                           ln                    tha     county      Jrll for not           aura
       than    two (2)           ywn       or    by    both       suoh fin0 and        ia
       pri 805laaat.

               900.        3.      If     MY    poraon rppoiotod or o.aiployod                            by
       a4     ofrioor       er     a4       oouatp  02 br ua   c~rrppi~ab~~rr
       court or any oounty, or by any officer   or any potma
       8DDOiQtOd ‘X 0 by04    by Uy a~~iOi&di~,      Or ~QJ
       ~uaon o~agod 75 prrsorubw    any buaio88 or an3
       oourty or by any nrmlolprllty bowvor eqloyod, ah&U
       knowLngly uao or krimingl~ pus&t to be und tar
       private &Writ to hbBMlr My DrPpfiy,       8uppue8,
       apulpa65t, or other t.kiq ot ra~ua bolon~in~   to lwh
       oounty or to aueh mnielpallty, ho aJu1.lbe punkhod
       by a rl.w          of not more  t&n   ma  Thouund  Dollar@
       (.l,OOO)         or by impriaomant     lo tha county Jail for
       not wro          thrA   two (2) yeera  or by both 8Uoh   fin0 MA
       iupriaolmMt           .
               %oo.        4.          IS my     perman appolntod M uployrd
       by lny orfioer of any                     oouaty or bp uy otrhr   of MY
       alal;3riitf               or a4         p er solny
                                                       n a gin
                                                             o dur o r dng
                                                                        a ny
       builnea8 0r                      00~1ty    or     OS   My     0~~10 f g8llty         bOwfbr*r
       l3ployoA *T k Ao wl5g    ua
                                 lyoa r ic o wiAg  ly to
                                                 porlalt
       b ewed iu private profit to h lumlf   tn8la b oOt r
       aorglLa@ of y puaoa  wbow labor or aervi&-+s. ~14
       Ior br lwh oounty or by auah auuioipality, ho aLUll
          -        8b8dbr      a rJs(, or 58t POPItmn cm 3maend
       g de us         (&lOOO) or by laprlranunt ia the County
       Jail    for      50; arm   tAm   two (2) yoara OX by both mob
       fin.    and      hpriaonnoot.

             qn other WUAS, wop11 tha offlola         O? 6aputima
       k  lfabl.a to the       ltr  prwldod br K. &I. Ho. 80,
       whrnlwh oru0i.a Y or Arputlos 04Uoot lwh roer an6
       ntaLr thaw perumeUy,        rhue auah 0rrsoial    or Aeputlra
       lm p a d a a l fu   ttu     kair r0r thoLrlabor 8~4 H*
       rioor br tbr .@uY?’
                                                                                                                   808




          iioube Bill            lie.        80, roforred          to by you, auikaait                  a gOna1
0rfbrw for any 0rfi0a Of this stat0 or or any aounty to know-
ingly use or gormlt to k wa,       for    Drlvp    profit   to tAmoAr,
a4 PNR-tY,      l uppllro,  lpuipiwnt  or   other taZiLt; OS relw . . .
bolcm&ing  to euoh   stat-o                             uao of knew-
bgly   parwit to bo umd                                         the
labor   or oorrioo oi a41                 abor      or aerv’io8 IO paid
for  b yluoh oeu5ty.     Suoh bill Ukow1m    aake(I    lt a pm01
offonw    SW a     ~raoa   SD fiated o rl&0Dpbaby a5 0rri0rr or
~8Ay 8i3ua~ or 3 y trb o&aloaora*       Court    of any crourrty or by
a nf
   p mr wl
         n
         ng wgbe d
                 porrornlog                                      any bulineaa or any Oounty
                                                                      )oroubW   prmi9  to b0
                                                                          w wwr tt,wp p lk a ,
                                                                                       to lw&        oeuntr
                                                                         wad      tlm labor or nr&
of any puson rhoso labor                            or SerrLoo            ia    piA   for  by luoh
oounty.

       dih oa,a a a ll  to y o ur lttmtlan   th ar0uo+iogp mr ir wi
or Artialo 72lbb, Voroon’a      Annotated CitU statuka,     whirh ;a
applieablo  to oountlra    herinq    e popuhtton  01 loss ttvn ~0,000
lnhmbltdnta  looordLRg to tQe lest F8Arral Conrust
                 Vho Aaa0aaor ad Oollootor   0r Taxor, wrirf
          or Lihorfif85A Anae$aor MA Wlleotor     or Taxor lra
          horoby ruthorlud  and lavwor8A   to adralniatrr all
          ocltha 5OM8nry                      rOr   ?A8 diSOh*rp                Or th@ AUtfba           Oi
          tblr       napeotivo0rfi00r andto 864ainiater all oetho
          mquirra    for thb tranaaotloa Or tb buainoaa 0r t&ir
          reapbotit*    orfiooa. . . .m
          In oorumathm rith the abovr quoted atrtuto,      H point out
that in Oplnian &o. b5577,                              lddr o o a to
                                                                   o dyou, this Aopartmoot
h e ld
     It&et         lflidatita                roqulred     u&Or U&8 aQ8oial                    prorlalonr of
LOOtiOA      33     or   th0       cortiri08t0            or     Titlr         Aot     nubt    b0 taken by a
ao tarlr publio.            m            opinion        furthr           poLnt*b        out   that     tnr Irt
ka~awr4eUoeter                          or
                                  aaputlee of                      i;rayaon          CounQ,      lotlng oU4
in trwir          ofr1rLa.A rpolttia    urn                        no$ authorhod                to take the
lfridrtit           ~0~pirea    br sbotioa j3 of th0 cwiri00t0        Tit10                          or
Aot,  ru           tha maaaa     that ttm p0rtioSr     prOrlaioo* OS kie0tlOn
3) tik0          th,a lrridatit    ropuitrd ttberaitr an rxoeption te fbr
gelural          gtiaa   s~vOrnia(; lrti&atitr                       of        tha typr OW*~A             by th*
lbOV0 ~UOt8d @ t& Do Ot                         utbb           ?ti, = h h h1 .
                                                                             lv
~~ti00            buving a pepul6tlen of leas thaiam,QQO
809
..a..   L\. Y. -uuvec,         ;*::!a 5

r"b~lfLcctt.i;rr. 91 .st3r
                         ~4fiial48,   wd  xm    luid affidavit     18 0r
th    ~Lumctbr     W:&Gwild af:icar    it eut:IorIz60 to te%6 and
ccrtit$  t.0 Gxkr  r.ke above    ;uJtb& jmvialocs    3r 4tIcl6    .72&a,
ouch ofitaar ou~ulrl trxa sue ccrFclf;' t5 s6;te it hir ~offIcLal~
cra;ocity ts t&f 4esa6aor-ooll4ctor      or CuyGty,   au&cl :.3tir, tlio
cc;.r.citj' clr Ibtary      irb::c.    .i180,  yr* ;r.blvt 3ut t3Lt it 8r.y
IL6   t=.dLiL   t;r; OJ~CCW~       bg eaid Wm~sYOr-00116C~1:       or Lit
      t;
it ;'.a   '*.:err ,,r;rC~riL:: 3 ccrviso      tbht 10 *OrfIcI61~     IL ctitdzc;,
ruch ste iust 'be acco~ui.teC Yor aa a r80 Jr ufrloe.            (i.u6ceo
,%iitjr ‘I. ;urrZC,:ta,     1)s hr. 297, 102 a. ,s. (2a)       biQ)     $.ith
rrfcrbr.cb to 0ouuti~o znving e populattofi                   or 1088 tan
                                                                     500,000,
xl al-e Ul6510     t0    ibid
                            cry ststutory    3OVi8IOr    aut~rfz~;        fh0
tax aescroe0r-aolleator,       or hi8 Ceputs,   ta obnr~e any ret r0r
tsiciag   o;ka ctrtirg~     to 8ffidovfto of tn6 ohareotur ution ha
10 IlUtkJTh66 fo LO;;, UCb6t       t!U at096 3UOtU6     &WvieiOlU      Of
irtlcir 72&a.         It 18 mmro4y      moognlaod     that ualf6ro a toe
is ~xwocri~tib by atatute for "otf~nia~"          00rY1048, coao xey SO
cher&      a-iofifar.    it la thorofom     our opinioa that     in e county
i:c*h+: c ~ojmlatior. of Lest t!Sn 5OO,WO, t!u3 tUx ePee880r-
collsator,     or LIP dsguty, IO not authorized        to cimrg     a~    ret
far taz.iiLg’ani:     ar;rtLfylq          -4   affidavit8   Ioci~cot   ta t2s re(;lr-
trctloii    0r ator  vetiolss,  =aeii 0~0:~ tffld6vite are                or ftie
c%arecter   w..ior. 8aIl 0rfIcI61   IO autSori;uC :O fm6                  utder t30
8bJW   juotaa pirtion or A:tIola 73&s.
811